e | \. Case 3:15-cr-00663-CAB Document 48 Filed 05/03/21 PagelD.101 Page 1 of 2

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

___ ____ UNITED STATES.OF AMERICA... _ JUDGMENTT IN_A CRIMINAL CASE.

 

 

    

 

 

 

 

 

(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
FERNANDO ZAYAS (1) . Case Number: 15CR0663-CAB
CARLOS C. RUAN
. . ‘Defendant’s Attorney
REGISTRATION NO. 49278298
O° MAY 03 2021
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 1-3 CLERK, LS. DISTRICT COURT
- __ DEPUTY |
(| was found guilty in violation of allegation(s) No. alter denia. wilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):
Allegation Number Nature of Violation
1-2 nv3, Unlawful use of a controlled substance or Failure to Test, VCCA (Violent Crime Control
Act) . ;
3 nv34, Unauthorized entry into Mexico without permission of the court

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
. change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the-court and United States attorney of any
material change in the defendant’s economic circumstances,

 

April 30, 2021 |
Date of VA Sentence
thy A:

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
 

OA Case 3:15-cr-00663-CAB Document 48 Filed 05/03/21 PagelD.102 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FERNANDO ZAYAS (1) Judgment - Page 2 of 2
CASE NUMBER: 15CRO663-CAB .

IMPRISONMENT

ee ‘The- defendant-is hereby committed to the custody of the United States Bureau of Prisons tobe imprisoned foraterm of: ~~ ~~

FIVE (5) MONTHS (PER COUNT CONCURRENT).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

Oi The defendant is remanded to the custody of the United States Marshal.

1) The defendant shall surrender to the United States Marshal for this district:
O at ; AM. on

 

 

. O as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Oh onor before
L1 as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
‘ UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
// |

15CR0663-CAB
